ELLIS, Justice.
For the reasons this day assigned in Wilson P. Abraham et al. v. Dalworth Machinery Co., 167 So.2d 185, the judgment of the District Court is annulled, set aside and reversed, and it is ordered, adjudged and decreed that there be judgment in favor of Machinery Finance Corporation and against A. A. Lindley, Wilson P. Abraham, and L & A Equipment Co. jointly, and in solido, in the full sum of ($30,000.-00) Thirty Thousand Dollars with interest at six (6%) per cent per annum from January 16, 1961 to January 16, 1962, and with interest at the rate of eight (8%) per cent per annum from January 16, 1962 until paid, together with fifteen (15%) per cent additional on both principal and interest as attorneys fees and for all costs of this proceeding.
It is further ordered, adjudged and decreed that Machinery Finance Corporation’s vendors liens and chattel mortgages given to secure the payments of the above amounts in the proportions and against the properties described in the chattel mortgages with which said notes sued upon are identified and in accordance with law, the described properties be sold at Public Auction, subject to appraisement, for cash to the highest bidder and that out of the proceeds of the sale Machinery Finance Corporation be paid by preference and priority over all other persons whomsoever the amount of this judgment.
Reversed and rendered.